DETAILED ACTION
Claims 10-17 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objections to the specification and the abstract were overcome by Applicant’s amendments.
The drawings are objected to because there are there are two Figure 2s and the second Figure 2 and Figure 3A are identical.  Applicant’s amendment filed 26 April 2026 did not delete the second Figure 2.  
The rejection of claims 1-3 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more is withdrawn in light of Applicant’s cancellation of the claims.
The rejection of claims 5 and 9 under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement is withdrawn in light of Applicant’s cancellation of the claims.
The rejection of claims 5 and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s cancellation of the claims.  
The rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention is withdrawn in light of Applicant’s cancellation of the claims.
The rejection of claims 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (1995, Theor. Appl. Genet. 91:1125-1128) taken with the evidence of the instant specification. is withdrawn in light of Applicant’s cancellation of the claims

Claim Objections
Claims 16 and 17 are objected to because of a comma should be inserted after “10” and “12”, respectively,
The objection is different from the objection set forth in the Office action mailed 26 January 2022.  Applicant’s cancellation of the previous claims overcome the previous objection.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 26 January 2022, as applied to claim 2.  Applicant’s arguments filed 26 April 2022 have been fully considered but they are not persuasive.  
Claim 11 is drawn to a method comprising expressing the NLR1-V gene of SEQ ID NO:1 to obtain a NLR1-V protein of SEQ ID NO:2.  The recitation “obtain a NLR1-V protein of SEQ ID NO:2” implies the rpeotin is isolated in some manner.
There is no utility asserted in the specification for the claimed protein.  The embodiments, for example, describe cloning the gene that encodes the protein and expressing in plants, but do not describe using the protein.
SEQ ID NO:2 is a CC-NBS-LRR protein (pg 1, lines 8-11).  Plant CC-NBS-LRR proteins are localized in the cytoplasm (McHale et al, 2006, Genome Biol. 7:212; see pg 212.8, left column, paragraph 2).  They would not function if topically applied to the plant. 
There is no well-known or specific and substantial utility for isolated CC-NBS-LRR proteins.  Further research would be required to determine how to use SEQ ID NO:2.  
It is apparent that extensive further research, not considered to be routine experimentation, would be required before one skilled in the art would know how to use the claimed invention.  It has been established in the courts that a utility that requires or constitutes carrying out further research to identify or reasonably confirm a “real world” context of use is not a substantial utility:
The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility.  Unless and until a process is refined and developed to this point-where specific benefit exists in currently available form, there is insufficient justification for permitting an application to engross what may prove to be a broad field (Brenner v. Manson, 383 U.S. 519 (1966)).

Accordingly, the claimed invention lacks a “real-world” use.
Response to Arguments
Applicant urges that the NLR1-V protein has a specific and substantial utility in providing resistance to powdery mildew (one of the most serious fungal diseases in wheat) when the NLR1-V protein is expressed from the NLR/-V gene after it has been transferred into a wheat variety that is otherwise susceptible to powdery mildew (response pg 6).
This is not found persuasive.  The method of claim 11 is not one of transforming a plant to produce a powdery mildew-resistant plant.  The method is one of obtaining the protein of SEQ ID NO:2.  For the method to have utility, the isolated protein must have a use;  it does not.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 26 January 2022, as applied to claim 2.  Applicant’s arguments filed 26 April 2022 have been fully considered but they are not persuasive.  
Response to Arguments
Applicant urges that utility is discussed above (response pg 7).
This is not found persuasive for the reasons above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al (2011, PNAS 108:7727-7732, including supporting information) in view of Chen et al (2013, Mol. Breeding 31:477-484).  
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 26 January 2022, as applied to claims 1-3 and 6-7.  Applicant’s arguments filed 26 April 2022 have been fully considered but they are not persuasive.  
The claims are drawn to the NLR1-V gene of SEQ ID NO:1, a method of making the protein it encodes, and 2, vectors comprising the gene, and use of the gene and vectors to make powdery mildew resistant wheat plants.
Cao et al teach the cloning of Stpk-V, one of the genes at the PM-21 locus.  Cao et al used a microarray and RT-PCR to identify a gene that is induced by B. graminis and is located on 6VS (pg 7728, left column, paragraph 2, to right column paragraph 2).  Cao et al also teach transforming a plant expression vectors comprising the gene into wheat plants and producing plants with increased powdery mildew resistance (pg 7729, left column, paragraphs 4-5;  supporting information, pg 2, left column, paragraphs 2-3) and cloning of its native promoter (supporting information, pg 2, right column, paragraph 4).  
Cao et al do not teach cloning of NLR1-V or SEQ ID NOs:1 and 2.
Chen et al teach producing 6VS06AL wheat-H. villosa translocation lines with smaller and smaller portions of H. villosa chromosome 6, and using molecular markers to determine the endpoint of the translocations (pg 478, right column, paragraph 3, to pg 479, right column, paragraph 1).  The lines with powdery mildew resistance were determined, and lines with the smallest 6VS fragments were identified (pg 479, right column, paragraph 2, to pg 481, left column, paragraph 2, Figure 1).  Chen et al teach that disease resistance genes are found in gene clusters (pg 483, left column, paragraph 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the cloning techniques taught by Cao et al on the translocation lines taught by Chen et al to clone additional genes at the Pm21 locus.  One of ordinary skill in the art would have been motivated to do so because Cao et al suggest identifying other genes responsible for the Pm21 resistance phenotype (pg 7731, left column, paragraph 1).  At least one of the genes cloned would be SEQ ID NO:1, which encodes SEQ ID NO:2.  
One of ordinary skill in the art would have cloned the gene into a plant expression vector and transformed it into wheat plants to evaluate whether the gene confers powdery mildew resistance.  As SEQ ID NO:1 confers powdery mildew resistance to wheat plants, the resulting plants would be powdery mildew resistant.  Plants comprising a single transformation event could be called a variety.  Selection of vectors, plasmid or otherwise, and selection of restriction sites into which to clone the gene are design choices.
Response to Arguments
Applicant urges that none of the applied references disclose the cDNA sequence of SEQ ID NO:1 (response pg 7).
This is not found persuasive because the RT-PCR method Cao used to clone Stpk-V would isolate cDNAs of additional genes at the Pm21 locus.  One of those cDNAs is SEQ ID NO:1.  Thus, Cao in view of Chen make SEQ ID NO:1 obvious.
Applicant urges that the applied references at least fail to establish any reasonable expectation of success of obtaining the cDNA sequence of SEQ ID NO: 1 because that sequence had not been discovered prior to the research described in the present application, and it is the discovery of SEQ ID NO: 1 that forms a basis for its patentability (response pg 8).
This is not found persuasive because this is not an anticipation rejection or an obviousness rejection based on a single reference;  this is a rejection based on a combination of references.  Cao in view of Chen make SEQ ID NO:1 obvious.
Applicant urges that the specification describes aspects of this discovery (response pg 8-9).
This is not found persuasive because Applicant has not pointed to any failure of the prior art to clone SEQ ID NO:1 or shown that it could not be cloned by the method of Cao in view of Chen.  Cao shows the level of skill of one in the art in cloning such resistance genes.  Using Cao’s techniques and other techniques that are routine in the art, one of ordinary skill in the art would have a reasonable expectation of success in cloning other genes at the PM-21 locus, including SEQ ID NO:1.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cao et al in view of Chen et al as applied to claims 1-3 and 6-7 above, and further in view of Jiang et al (2013, J. Exp. Bot. 64:3735-3746).
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 26 January 2022, as applied to claims 4-5 and 8-9.  Applicant’s arguments filed 26 April 2022 have been fully considered but they are not persuasive.  
The claim is drawn to recombinant expression vector comprising SEQ ID NO:1 inserted between BamHI and StuI sites.
The teachings of Cao et al in view of Chen et al are discussed above.  Cao et al in view of Chen et al do not teach recombinant expression vector comprising SEQ ID NO:1.  
Jiang et al teaches cloning a cDNA of a LRR rust resistance gene into pBI220 and transforming it into wheat (pg 3737, right column, paragraph 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to clone the powdery mildew LRR resistance gene of SEQ ID NO:1 into pBI220, cloned following the basic methods taught in Cao et al (supporting information, pg 2, right column, paragraph 4).  One of ordinary skill in the art would have been motivated to do so because selection of expression vector is an obvious design choice, as is the exact restriction sites used to clone the gene and its promoter.  As pBI220 has BamHI and StuI restriction sites that can be used for cloning, they are amongst the restriction sites One of ordinary skill in the art could select.  

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662